DEWITT COUNTY CLERK

                                  CASE NUMBER                        307 N. Gonzales St.

                                                                     Cuero, Texas 77954

                                                                  Phone No. (361) 275-0864
                                  13-15-00108-CV                   FaxFILED    IN 275-0866
                                                                        No (361)
                                                             13th..atalie.carson@Co.dewitt.lx.us
                                                                   COURT OF APPEALS
                                                            email
                                                          CORPUS CHRISTI/EDINBURG, TEXAS
Deputies:                                                       3/6/2015 9:00:41 AM
Pam Brandstetter                                                        Kristine Oglesby
Gwen Kleinecke                         smata                     DORIAN   E. RAMIREZ
                                                                        Brenda  Peters
Bonnie Hoffmann                                                         Clerk
                                                                        Kayla Sievers



March 5, 2015


Court of Appeals
13 th Supreme Judicial District
Nueces County Courthouse
10th Floor
Corpus Christi, Texas 78401

Re:	    Cause Number 11347A
        Christopher Blaschke Independent Executor of the Estate of Mary Anna Majefski
          Winkelmann, Deceased
        Vs.
        V. Belafonte Friar

Dear Sir:

Enclosed please find a copy of a Notice of Appeal filed March 4,2015 in the above mentioned
and numbered cause.

Sincerely,

 ~~~
Natalie Carson, DeWitt County Clerk


cc.	    L. Mickele' Daniels                              Michael A. Johnson
        Attorney at Law                                  Attorney at Law
        Arena Tower One, Suite 580                       P. O. Box 69
        7322 Southwest Freeway                           Victoria, Texas 77902
        Houston, Texas 77074

        Ms. Allison Rother (Court Reporter)
        P. O. Box 328
        Hallettsville, Texas 77964
                                          CASE NUMBER


                                      13-15-00108-CV
                                   CAUSE NO. 11347A


CHRISTOPHER BLASCHKE,      smata§                       IN THE COUNTY COURT

INDEPENDENT EXECUTOR OF THE     §

ESTATE OF MARY ANNA MAJEFSKI    §                       OF

WINDELMANN, DECEASED            §

                                §
YS.                                              §
                                                 §
V. BELAFONTE FRIAR                               §      DEWITT COUNTY, TEXAS

                                    NOTICE OF APPEAL

       Notice is hereby given that V. BELAFONTE FRIAR, Defendant, hereby appeals

from the Statutory Probate County Court of Dewitt County from the interlocutory

summary judgment entered in this action on or about October 28, 2014, and the 'final

judgment signed by the County Court of Dewitt County on or about December 2, 2014

in accordance with the Texas Rules of Civil Procedure.

Dated: March 2. 2015.

                                    Respectfully submitted,

                                    L. MICKELE' DANIELS & ASSOCIATES



                                    BY:~~
                                     7~     TBN: 05374900
                                            Arena Tower One, Suite 580
                                            7322 Southwest Freeway
                                            Houston, Texas 77074
                                            Telephone: (713) 995-4681
                                            Telecopier: (713) 995-4685
                                            Seminole85@peoplepc.com
                                            A TIORNEY FOR DEFENDANT


         ~
                   iI d for Record Ie:.     V. BELAFONTE FRIAR

         This t         day of~20f2-
              ".        o'~--B...-M


      NATAUE CARSON COUNTY CLERK Of
                                CERTIFICATE OF SERVICE

         I hereby certify that a true and correct copy of this notice of appeal has been sent via
certified mail, return receipt requested to all interested parties by the undersigned attorney of
record in this matter in the 2ND      day of March, 2015.

                                     L   ~~--.1-;;-;-9




                                               2